Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 07/16/2020. In virtue of this communication, claims 1-15, 27 and 29 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1 and 3 objected to because of the following informalities: to be consistent among the claims, the reference characters (804) and (222) respectively in the claims are suggested to exclude or omit in the claims as preliminarily amended to delete other characters in the claims. For instance, 804 is deleted by amendment in claim 7.  Appropriate correction is required.

Specification
4.	The abstract of the disclosure is objected to because an abstract on a separate sheet is required.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    nonobviousness.

7.	Claims 1-6, 12-15, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No.: US 2016/0277243 A1 in view of Jain Pub. No.: US 2019/0110241 A1.

Claim 1
Kim discloses a method (fig. 15-18) implemented at a service capability exposure function, SCEF, entity (SCEF in fig. 15 & 18), the method comprising:
 receiving, from a requesting server (SCS/AS in fig. 15), a first request (monitoring request in S1501 in fig. 15) for initiating functionality for at least one user equipment, UE (S1501 in fig. 15 and par. 0143, the SCEF may receive a first monitoring request including first information related to monitoring configuration and recall/deletion from the SCS/AS; herein, functionality could be reasonably interpreted as information related to monitoring configuration); 
obtaining (804) at least one monitored result for the at least one UE from a mobility management node via a home subscriber server, HSS, or via a policy and charging rules function, PCRF, entity (S1508 in fig. 15 receives monitoring response from HSS after HSS complied data received from MMP in steps S1504-S1507 in fig. 15 as explained in par. 0147-0151); and 
sending the at least one monitored result to the requesting server (S1509 in fig. 15 and par. 0152).
	Although Kim does not explicitly disclose “presence reporting area, PRA, wherein the PRA functionality is used to monitor whether the at least one UE is located in at least one area of interest”, the claim limitation is considered obvious by the following rationales.
	In fact, the claim limitations “presence reporting area, PRA, wherein the PRA functionality is used to monitor whether the at least one UE is located in at least one area of interest”, do not specifically define what are involved or required in PRA. If so, how PRA differs from Location Area Update LAU and Tracking Area Update TAU. See MPEP 2111. In particular, Jain teaches presence reporting area action to use a field for denoting presence reporting area identifier and the list of presence report area elements while communicating a charge of UE presence in presence reporting area (page 9, Field: Presence Reporting Area Action, and description from the third of the last on the page). Additionally, Jain teaches extended coverage request from SCS/AS to SCEF (510 in fig. 5; in accordance with MPEP 2111, PRA could be reasonably interpreted as enhanced coverage request in 510 of fig. 5 and presence reporting area action on page 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify monitoring of a service capability exposure function SCEF of Kim by providing enhanced coverage functionality as taught in Jain to obtain the claimed invention as specified in the claim. Such a modification would have deployed devices, that are cheap and power efficient with battery life of several years, on a mass scale and even to be disposable so that a Service Capability Exposure Function SCEF could have enabled and disabled enhanced coverage functionality in a wireless communications system to be effective and to conserve the network resources as suggested in par. 0002-0003 & 0013-0015 of Jain.

Claim 2
Kim, in view of Jain, discloses the method according to claim 1, further comprising:
determining via which one of the HSS and the PCRF entity the at least one monitored result is to be obtained, according to an operator policy (Kim, PCRF in par. 0200, see steps 2 in (a) in fig. 26 for configuration via HSS, MME or PCRF or SGSN; Jain, PCRF 126 in fig. 1 and par. 0033; and thus, the combined prior art renders the claim obvious unless claim further recites specifically what are involved in determining).

Claim 3
Kim, in view of Jain, discloses the method according to claim 1, wherein obtaining the at least one monitored result via the HSS comprises: 
sending to the HSS a second request (S1503 in fig. 15 of Kim) for initiating PRA functionality for the at least one UE (Kim, monitoring request S1503 in fig. 15 cold be seen in fig. 16 & 16); and 
receiving (222) a first monitored result from the HSS (Kim, monitoring response from HSS to SCEF in S1508 of fig. 15; accordingly, the combined prior art reads on the claim).

Claim 4
Kim, in view of Jain, discloses  the method according to claim 3, wherein obtaining the at least one monitored result via the HSS further comprises: 
receiving an updated monitored result (Kim, S1507 in fig. 15) from the mobility management node when the presence status of the at least one UE relative to the at least one area of interest has changed (Kim, S1507 in fig. 15 connecting to fig. 16-17; S1807 in fig. 18; accordingly, the combined prior art renders the claim obvious, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 5
Kim, in view of Jain, discloses the method according to claim 4, wherein the first request is a Monitoring Request message having Monitoring Type set to PRA and PRA Info set to first information about the at least one area of interest (Kim, S1501 in fig. 15 for monitoring request in view of fig. 16-17); 
wherein the second request is a Monitoring Request message having Monitoring Type set to PRA and PRA Info set to second information about the at least one area of interest (Kim, S1503 in fig. 15 connecting for fig. 16-17 for monitoring even types 1-3); 
wherein the first monitored result is received and sent in a Monitoring Response message having PRA Status set to the first monitored result (Kim,S1508 in fig. 15; par. 0152, a monitoring response message to the SCEF, IMSI and MSISDN, parameters, Cause ); and 
wherein the updated monitored result is received and sent in a Monitoring Indication message having PRA Status set to the updated monitored result (Kim, S1509 in fig. 5; as depicted in fig. 16-17 and explained in par. 0154-0155, a monitoring response from the SCEF to the SCS/AS would include monitoring information SCEF reference ID, parameters, Cause, i.e., updated; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 6
Kim, in view of Jain, discloses the method according to claim 5, wherein the first information indicates the at least one area of interest in a same or different manner than the second information (Kim, monitoring request in S1501, i.e., first information, and in S1503, i.e., second information, could be same or different manner as depicted in fig. 16-17 ; Jain,  510 & 530 in fig. 5 and 610 & 620 in fig. 6; and thus, the combined prior art renders the claim obvious).

Claim 12
Kim discloses a method (fig. 15 & 18) implemented at a requesting server (SCS/AS in fig. 15 & 18), the method comprising:
	sending to a service capability exposure function, SCEF, entity (SCEF in fig. 15 & 18) a first request  (monitoring request in S1501 sent by SCS/AS in fig. 15)  for initiating functionality for at least one user equipment, UE (S1501 in fig. 15 and par. 0143, the SCEF may receive a first monitoring request including first information related to monitoring configuration and recall/deletion from the SCS/AS; herein, functionality could be reasonably interpreted as information related to monitoring configuration); and 
receiving at least one monitored result for the at least one UE from the SCEF entity (S1509 in fig. 15 receives monitoring response from the SCEF which complies the data received from MMP in steps S1504-S1508 in fig. 15 as explained in par. 0147-0151).
	Although Kim does not explicitly disclose “presence reporting area, PRA, wherein the PRA functionality is used to monitor whether the at least one UE is located in at least one area of interest”, the claim limitation is considered obvious by the following rationales.
	In fact, the claim limitation “presence reporting area, PRA, wherein the PRA functionality is used to monitor whether the at least one UE is located in at least one area of interest”, does not specifically define what are involved in PRA. If so, how PRA differs from Location Area Update LAU and Tracking Area Update TAU. In particular, Jain teaches presence reporting area action to use a field for denoting presence reporting area identifier and the list of presence report area elements while communicating a charge of UE presence in presence reporting area (page 9, Field: Presence Reporting Area Action, and description from the third of the last on the page). Additionally, Jain teaches extended coverage request from SCS/AS to SCEF (510 in fig. 5; in accordance with MPEP 2111, PRA could be reasonably interpreted as enhanced coverage request in 510 of fig. 5 and presence reporting area action on page 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify monitoring of a service capability exposure function SCEF of Kim by providing enhanced coverage functionality as taught in Jain to obtain the claimed invention as specified in the claim. Such a modification would have deployed devices that are cheap and power efficient with battery life of several years on a mass scale and even be disposable so that a Service Capability Exposure Function SCEF could have enabled and disabled enhanced coverage functionality in a wireless communications system effectively as suggested in par. 0002-0003 & 0013-0015 of Jain.

Claim 13
Kim, in view of Jain, discloses the method according to claim 12, wherein receiving the at least one monitored result comprises: 
receiving a first monitored result from the SCEF entity in response to the sending of the first request (Kim, receiving monitoring response in S1509 is in response to monitoring request sent to SCEF in S1501 in fig. 15; accordingly, the combined prior art reads on the claim).

Claim 14
Kim, in view of Jain, discloses the method according to claim 13, wherein receiving the at least one monitored result further comprises: 
receiving an updated monitored result from the SCEF entity (Kim, S1509 in fig. 15 or S1809 in fig. 18)  when the presence status of the at least one UE relative to the at least one area of interest has changed (Kim, see fig. 16-17 for S1509 of fig. 15 and S1809 of fig. 18).

Claim 15
Kim, in view of Jain, discloses the method according to claim 14, wherein the first request is a Monitoring Request message having Monitoring Type set to PRA and PRA Info set to first information about the at least one area of interest (Kim, S1501 in fig. 15 for monitoring request in view of fig. 16-17); 
wherein the first monitored result is received in a Monitoring Response or Monitoring Indication message having PRA Status set to the first monitored result (Kim, S1509 in fig. 15 connecting for fig. 16-17 for monitoring even types 1-3); and 
wherein the updated monitored result is received in a Monitoring Indication message having PRA Status set to the updated monitored result (Kim, S1509 in fig. 5; as depicted in fig. 16-17 and explained in par. 0154-0155, a monitoring response from the SCEF to the SCS/AS would include monitoring information SCEF reference ID, parameters, Cause, i.e., updated; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 27
	Claim 27 is an entity claim corresponding to method claim 1. All of the claim limitations are found reciting the structures for the same scopes of the respective limitations of claim 1. Accordingly, claim 27 can be considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Kim discloses a service capability exposure function, SCEF, entity (SCEF in fig. 15 & 18 in view of 200 in fig. 21) comprising: a processor (220 in fig. 21 and see claim 10 on page 14), and a memory (230 in fig. 21), the memory containing instructions executable by the processor (par. 0208).

Claim 29
Claim 29 is a server claim corresponding to method claim 12. All of the claim limitations are found reciting the structures for the same scopes of the respective limitations of claim 12. Accordingly, claim 29 can be considered obvious by the same rationales applied in the rejection of claim 12 set forth above. Additionally, Kim discloses a requesting server (SCC/AS in fig. 15 & 18 in view of 200 in fig. 21) comprising: a processor (220 in fig. 21), and a memory (230 in fig. 21), the memory containing instructions executable by the processor (par. 0208).

8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jain and Yang et al. Pub. No.: US 2017/0265245 A1.

Claim 7
Kim, in view of Jain, discloses the method according to claim 1, wherein obtaining the at least one monitored result via the PCRF entity (Kim, PCRF in par. 0200; Jain, PCRF in par. 0033).
	Although Kim, in view of Jain, does not explicitly show: “sending to the PCRF entity a third request for initiating PRA functionality for the at least one UE; and receiving a first monitored result from the PCRF entity”, the claim limitations are considered obvious by the rationales found in Yang.
	In fact, when Kim discloses monitoring response in fig. 15 from MME, par. 0220 states that a monitoring configuration of the PCRF could be performed in the same manner. This would have revealed to ordinary skill in the art to expect the claim. Alternatively, MME could communicate to the PCRF to get the monitoring result. What’s more, claim does not specifically define what are involved in sending such that a particular messaging or protocol is required. In particular, Yang teaches MME communicating to PCRF for UE status (410-412 in fig. 4, 510 in fig. 5, 606 in fig. 6, and 808 in fig. 8). Accordingly, one of ordinary skill in the art would have expected the claim limitation “sending to the PCRF entity a third request for initiating PRA functionality for the at least one UE; and receiving a first monitored result from the PCRF entity” to perform equally well with the combination of Kim in view of Jain and Yang.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify monitoring of a service capability exposure function SCEF of Kim in view of Jain by providing a packet data network connection management as taught in Yang to obtain the claimed invention as specified in the claim. Such a modification would have included a policy charging control node to update a user equipment UE context and the reachability status of UE so that UE could be effectively provided quality of service required as suggested in par. 0002-0004 of Yang.

Claim 8
Kim, in view of Jain and Yang, discloses the method according to claim 7, wherein obtaining the at least one monitored result via the PCRF entity further comprises:
receiving an updated monitored result from the PCRF entity when the presence status of the at least one UE relative to the at least one area of interest has changed (Kim, S1508 of fig. 15 and S1808a & S1808b in fig. 15 in view of par. 0200; Yang, 412 in fig. 4, PCRF indicates UE status to MME, and 510 in fig. 5, PCRF sends PCC policy update; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplary Rationale G).




Allowable Subject Matter
9.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643